Citation Nr: 0500857	
Decision Date: 01/12/05    Archive Date: 01/19/05

DOCKET NO.  03-23 913	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to an initial disability rating in excess of 20 
percent for Type II diabetes mellitus with hypertension.  


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel





INTRODUCTION

The veteran reports that his active military service extended 
from April 1968 to August 1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2002 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada, 
which granted service connection and assigned a 20 percent 
rating for the veteran's type II diabetes mellitus, on the 
basis that it was presumptively due to exposure to Agent 
Orange while in Vietnam (see 38 C.F.R. §§ 3.307(a)(6), 
3.309(e) (2004)), effective from March 27, 2001.  The veteran 
appealed for the assignment of a higher initial rating.  In a 
July 2004 decision, the RO granted secondary service 
connection for erectile dysfunction, peripheral neuropathy of 
the upper extremities (rated as carpal tunnel syndrome) and 
hypertension as secondary to the veteran's service-connected 
diabetes.  Separate compensable ratings were assigned for 
carpal tunnel syndrome of each upper extremity.  The RO 
further determined that, since the appropriate rating for the 
veteran's hypertension was zero percent under 38 C.F.R. 
§ 4.104, Diagnostic Code 7101 (2004), it was part of the 
diabetic process and rated as such.  See 38 C.F.R. § 4.119, 
Diagnostic Code 7913, Note (1) (2004).  The Board 
parenthetically notes that, while also rated zero percent, 
the RO assigned a separate noncompensable rating for the 
veteran's erectile dysfunction.  

The veteran also appealed that part of the July 2002 RO 
decision that denied service connection  for peripheral 
neuropathy and the assignment of a zero percent rating for 
bilateral hearing loss.  As noted above, service connection 
was subsequently granted for peripheral neuropathy of the 
upper extremities (rated as carpal tunnel syndrome) and, as 
the veteran did not appeal the ratings assigned, they are not 
on appeal.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 
1997).  

Following the issuance of the statement of the case, which 
addressed the issues of higher initial ratings for diabetes 
and hearing loss, along with a claim for service connection 
for peripheral neuropathy of all four extremities, a report 
of contact (VA Form 119), dated in July 2003, indicates the 
veteran's desire to perfect his appeal of all three issues.  
Since the report of contact is reduced to a writing, the 
Board accepts it as a timely substantive appeal with regard 
to all three issues.  See Tomlin v. Brown, 5 Vet. App. 355 
(1993).  However, in his VA Form 9 received by the RO in 
August 2003, the veteran indicated that he was limiting his 
appeal to the issue of a higher initial rating for diabetes.  
While he made no subsequent reference to the claim for a 
higher initial rating for hearing loss, the veteran made 
several subsequent references to his claim for service 
connection for peripheral neuropathy and, as noted above, 
service connection was eventually granted for peripheral 
neuropathy of the upper extremities (rated as carpal tunnel 
syndrome).  In view of the foregoing, the Board finds that 
the veteran has withdrawn his claim for the assignment of a 
higher (compensable) rating for bilateral hearing loss but 
the claim for service connection for peripheral neuropathy of 
the lower extremities remains in appellate status.  

The issue of service connection for peripheral neuropathy of 
the lower extremities was not fully addressed by the July 
2004 RO decision.  As noted above, it is the Board's judgment 
that the veteran did complete his appeal for secondary 
service connection for peripheral neuropathy of all four 
extremities.  The issue of secondary service connection for 
peripheral neuropathy of the lower extremities is addressed 
in the remand appended to this decision.  

In reviewing the medical evidence of record, the Board finds 
that the issue of service connection for coronary artery 
disease secondary to diabetes mellitus is raised by the 
record.  See report of May 2004 VA hypertension examination.  
The Board refers this matter to the RO for appropriate 
action.  


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the 
appellant in the development of his claim and has notified 
him of the information and evidence necessary to substantiate 
his claim for an initial rating in excess of 20 percent for 
Type II diabetes mellitus with hypertension.  

2.  The veteran's service-connected Type II diabetes mellitus 
requires insulin, an oral hypoglycemic agent, and restricted 
diet.  

3.  The veteran's service-connected Type II diabetes mellitus 
does not require regulation of his activities (avoidance of 
strenuous occupational and recreational activities); there 
are complications that would not be compensable if rated 
separately, but there is no medical evidence of episodes of 
ketoacidosis or hypoglycemic reactions requiring 
hospitalizations or other treatment.  

4.  The veteran's hypertension is not manifested by diastolic 
pressures  predominantly 100 or more, nor does the medical 
evidence reflect continuous medication is necessary for the 
control of hypertension with a history of diastolic blood 
pressure of predominantly 100 or more.

5.  The veteran's diabetes with hypertension does not present 
an exceptional or unusual disability picture rendering 
impractical the application of the regular schedular 
standards that would have warranted referral of the case to 
the Director of the Compensation and Pension Service.  


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for Type II 
diabetes mellitus with hypertension have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, 
including §§ 3.321, 4.7, 4.31, 4.119, Diagnostic Code 7913; 
4.104, Diagnostic Code 7101 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (herein "VCAA") 
became law on November 9, 2000.  Pub. L. No. 106-475, 114 
Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002)).  This law redefined 
the obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet App 112, 
120, 121 (2004) held, in part, that a VCAA notice, consistent 
with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
new "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).  

Review of the VCAA notice letter of December 2003 discloses 
that it complied with all the requirements as described by 
the Court.  Particularly, the wording of the VCAA notice 
adequately informed the claimant that he should provide 
"any" evidence in his possession pertaining to the claim; 
that he should give VA everything he had pertaining to the 
claim.  

In Pelegrini, the Court held, in part, that a VCAA notice, as 
required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  This 
case differs from Pellegrini, in that it presents a different 
claim, which developed in a different manner.  It did not 
start as a claim for an increased rating.  Here, the original 
claim was for service connection.  VCAA notice was not 
needed, because the evidence was sufficient to substantiate 
the claim.  In a July 2002 rating decision, the RO granted 
service connection for the veteran's Type II diabetes 
mellitus and assigned an initial evaluation of 20 percent.  
The veteran subsequently appealed the evaluation and a VCAA 
notice on the claim for a higher initial evaluation was 
issued in December 2003.  This notice told the veteran what 
he needed to submit to substantiate a higher evaluation and 
told him in a timely manner.  The file reflects a continuous 
flow of information to the veteran.  The rating decision, 
statement of the case, and supplemental statement of the 
case, as well as December 2003 VCAA letter, notified the 
veteran and his representative of the status of the evidence 
as it was developed and of the need for substantiating 
evidence from him.  Any deficits in the original notice were 
cured long before the case came to the Board and are no more 
than non-prejudicial error.  

VA has made reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate his claim for 
benefits.  This includes private records which the veteran 
adequately identified and authorized VA to obtain.  All 
relevant Federal records have been obtained.  The service 
medical records are in the claims folder.  VA records have 
been obtained.  The veteran has been examined by VA and 
medical opinions have been rendered.  See Charles v. 
Principi, 16 Vet. App. 370 (2002).  There is no reasonable 
possibility that further assistance would aid in 
substantiating the claim.  

Further, the veteran has not reported that any other 
pertinent evidence might be available.  See Epps v. Brown, 
9 Vet. App. 341, 344 (1996).  Notably, neither the appellant 
nor the representative has asserted that the case requires 
further development or action under VCAA or its implementing 
regulations.  

Thus, the Board finds VA has completed its duties under VCAA 
and implementing regulations.  Further, VA has completed the 
development of this case under all applicable law, 
regulations and VA procedural guidance.  See also 38 C.F.R. 
§ 3.103 (2004).  Therefore, it would not abridge the 
appellant's rights under VCAA and implementing regulations 
for the Board to proceed to review the appeal.  

Criteria  Service-connected disabilities are rated in 
accordance with a schedule of ratings, which are based on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2004).  Diabetes is rated as 
follows:  
?	Requiring more than one daily injection of insulin, 
restricted diet, and regulation of activities (avoidance 
of strenuous occupational and recreational activities) 
with episodes of ketoacidosis or hypoglycemic reactions 
requiring at least three hospitalizations per year or 
weekly visits to a diabetic care provider, plus either 
progressive loss of weight and strength or complications 
that would be compensable if separately evaluated:                       
100 percent; 
?	Requiring insulin, restricted diet, and regulation of 
activities with episodes of ketoacidosis or hypoglycemic 
reactions requiring one or two hospitalizations per year 
or twice a month visits to a diabetic care provider, 
plus complications that would not be compensable if 
separately evaluated:        60 percent; 
?	Requiring insulin, restricted diet, and regulation of 
activities:         40 percent; 
?	Requiring insulin and restricted diet, or; oral 
hypoglycemic agent and restricted diet:                                                                                    
20 percent; 
?	Manageable by restricted diet only:                                                  
10 percent.  
38 C.F.R. § 4.119, Code 7913 (2004).  

A 10 percent evaluation is warranted for hypertensive 
vascular disease (essential arterial hypertension) where the 
diastolic pressure is predominantly 100 or more.  A minimum 
10 percent evaluation is also assigned when continuous 
medication is shown necessary for the control of hypertension 
and there is a history of diastolic blood pressure of 
predominantly 100 or more.  A 20 percent evaluation requires 
diastolic pressure of predominantly 110 or more with definite 
symptoms. Hypertension or isolated systolic hypertension must 
be confirmed by readings taken 2 or more times on at least 3 
different days.  For purposes of this section, the term 
hypertension means that the diastolic blood pressure is 
predominantly 90mm. or greater, and isolated systolic 
hypertension means that the systolic blood pressure is 
predominantly 160mm. or greater with a diastolic blood 
pressure of less than 90mm. 38 C.F.R. § 4.104, Code 7101.  
Note (1) (2003).

Complications of diabetes are to be evaluated separately 
unless they are part of the criteria used to support a 100 
percent evaluation.  Noncompensable complications are 
considered part of the diabetic process under diagnostic code 
7913.  38 C.F.R. § 4.119, Note (1) (2004).

Background  In considering the severity of the disability, 
the Board has reviewed the medical history of the veteran.  
38 C.F.R. §§ 4.1, 4.2 (2004).  In his claim, received in 
March 2001, the veteran reported that diabetes mellitus, Type 
II, had its onset in March 1991.  The file contains private 
notes from May 1994 to September 1998, which reflect 
difficulty controlling the diabetes.  Another group of 
private notes covers the period from May 1998 to August 2001.  
These also reflect difficulty with control of the diabetes; 
and the initiation of insulin treatment in January 1999.  
Also of significance is the May 2001 note, which reflects 
that the doctor talked to the veteran about conditioning, and 
that the veteran would start working on that.  As the veteran 
appealed the original 20 percent rating assigned for his 
diabetes, the issue here is whether an initial or staged 
rating in excess of 20 percent can be granted from March 27, 
2001 to the present.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

The report of the February 2002 VA diabetes examination shows 
that the veteran said that he was first diagnosed with 
diabetes in 1992.  He had a hypoglycemic reaction when he was 
first diagnosed, and otherwise had not had anymore.  He had 
no recollection of ketoacidosis.  He was on a restricted low 
calorie diet, avoiding sugars and salt.  He had no 
restriction of activities.  He used reading glasses and 
vision was 20/50 with glasses.  He had no vascular problems 
or cardiac symptoms.  He had paresthesia in both lower 
extremities.  He was taking insulin, 35 units of Humulin in 
the morning and 40 units in the evening; and was also taking 
an oral hypoglycemic agent.  He saw his diabetic care 
provider every three months.  He had not had anal pruritus.  
He reported some loss of lower extremity strength.  

The blood pressure reading was within normal limits.  See 
38 C.F.R. § 4.104, Code 7101, Note (1) (2004).  There were 
some nonspecific T-wave changes on the electrocardiogram.  
Peripheral pulses were faint.  There was peripheral 
neuropathy.  Visual acuity was 20/50 with glasses.  There 
were no skin lesions.  Beside weak pulses in the lower 
extremities, there were no other findings in both feet.  
There were no bladder problems or bowel functional 
impairment.  Urine showed no protein.  Blood sugar was 
elevated.  The diagnosis was diabetes mellitus, Type II, 
diabetic peripheral neuropathy, and essential hypertension.  

In October 2002, the veteran submitted information regarding 
his flying status.  This included copies of his military 
instrument rating card, commercial helicopter pilot 
certification, flight record and certificate, and aviation 
regulations pertaining to medical certificates.  

In a letter dated in April 2003, the veteran's private 
physician, C. R. L., M.D., wrote that the veteran was his 
patient for quite some time.  He was a type II diabetic who 
require insulin for management.  His use of insulin 
disqualified him as a commercial pilot.  

The evidence includes VA clinical records from March 2002 to 
March 2004.  The clinical note, dated in December 2003, shows 
that the doctor recommended an exercise program, at least 
three times a week.  

On the February 2004 VA diabetes examination, the veteran 
reported using insulin in the morning and evening, as well as 
oral agents.  He tried to adhere to a diabetic diet program.  
His exercise was typically limited to the wintertime, but 
even in the summertime he tried to swim daily.  Weight had 
been stable for the last three months and before that he lost 
10 pounds on a diet.  Hip and joint pain limited walking to 
approximately one mile.  He visited a doctor at the VA, for 
his diabetes, approximately every three months.  He had 
occasional hyperglycemic episodes at approximately 2 o'clock 
in the morning, particularly if he ate a light meal at night.  
He had annual eye examinations and denied diabetic 
retinopathy.  Vision had been stable.  He had edema.  He also 
had hypertension and lipidemia.  He reported numbness in his 
hands, and more so in his feet.  He denied anal pruritus.  

On physical examination, blood pressure was with normal 
limits.  Heart sounds were normal to auscultation.  The lungs 
were clear.  The neurologic portion of the examination was 
nonfocal.  There was 1+ edema in the ankles.  He had 
decreased sensation in both feet.  Random glucose was 
elevated.  The examiner expressed the opinion that the 
veteran required insulin treatment with adjustment in his 
insulin regimen to control glucose levels.  Annual urine 
testing and eye examination were needed.  

The report of the May 2004 VA general examination notes that 
the veteran complained of numbness and tingling feet, on and 
off, since 1994.  The also complained of edema in the 
extremities.  He was taking insulin in the morning, at 
dinnertime and at bedtime.  He was also taking an oral agent.  
He was hospitalized for diabetes in 1991 and for a tendon 
repair in 1996.  Peripheral vessels and pulses were palpable.  
He had a decreased response to pinprick and monofilament 
testing in the lower extremities.  The examiner noted that 
the veteran was mobile and could do his activities of daily 
living.  He was able to drive.  Every day he walked a mile 
and he swam in the summer months.  Hypertension was 
diagnosed.  

Analysis - Schedular Criteria  Addressing first the veteran's 
diabetes, the Board notes that the rating criteria provide 
the current 20 percent evaluation where insulin and 
restricted diet are required.  The medical reports show that 
the disability meets these criteria.  The next higher 
evaluation requires that there also be regulation of 
activities.  At the beginning of the rating criteria, it is 
explained that regulation of activities means avoidance of 
strenuous occupational and recreational activities.  There is 
no evidence in the VA or private clinical records, or the 
examination reports that any physician has recommended 
avoidance of strenuous occupational and recreational 
activities.  On the February 2002 VA examination, the veteran 
told the examiner that regulation of activities had not been 
recommended.  Further, private physician's notes, dated in 
May 2001, indicate that the doctor was encouraging physical 
activity for conditioning.  Similarly, in December 2003, a VA 
physician discussed an exercise program with the veteran.  
These medical reports provide a preponderance of evidence, 
which establish that the veteran's service-connected Type II 
diabetes mellitus does not require regulation of his 
activities and does not approximate the requirements for a 
higher evaluation.  

As noted above, complications of diabetes are to be evaluated 
separately unless they are part of the criteria used to 
support a 100 percent evaluation.  Noncompensable 
complications are considered part of the diabetic process 
under diagnostic code 7913.  38 C.F.R. § 4.119, Note (1) 
(2004).  The veteran's hypertension is not manifested by 
diastolic pressures predominantly 100 or more, nor does the 
medical evidence reflect continuous medication is necessary 
for the control of hypertension with a history of diastolic 
blood pressure of predominantly 100 or more.  Hypertension is 
not part of the criteria used to support a 100 percent 
evaluation for diabetes under Code 7913.  Accordingly, a 
separate compensable rating for hypertension, or a rating in 
excess of 20 percent for diabetes with hypertension, is not 
warranted.

In view of the foregoing, the assignment of an initial rating 
in excess of 20 percent for the veteran's type II diabetes 
with hypertension is not warranted.  

The Board has considered the issues raised by the Court in 
Fenderson v. West, 12 Vet. App. 119 (1999) and whether staged 
ratings should be assigned.  We conclude that the 
manifestations of the veteran's Type II diabetes mellitus 
with hypertension have not significantly changed and uniform 
rating is appropriate in this case. 

Other Criteria and Extraschedular Rating  The potential 
application of various provisions of Title 38 of the Code of 
Federal Regulations (2004) have been considered whether or 
not they were raised by the veteran as required by the 
holding of the United States Court of Veterans Appeals in 
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991), 
including the provisions of 38 C.F.R. § 3.321(b)(1) (2004).  
The RO has considered these provisions.  (see statement of 
the case dated in May 2003).  

The governing criteria for an extraschedular evaluation under 
38 C.F.R. § 3.321(b)(1) is a finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked inference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  

The veteran argues that he has the training and desire to be 
a commercial helicopter pilot, but cannot meet the medical 
requirements of that position because of his service-
connected diabetes.  He claims that an extraschedular rating 
would more closely compensate his loss of work as a 
helicopter pilot.  The law requires VA to rate disabilities 
"as far as practicable, upon the average impairments of 
earning capacity resulting from such injuries in civil 
occupations."  38 U.S.C.A. § 1155 (West 2002).  That is, VA 
must rate disabilities on the average impairment, on all 
types of work, which is associated with the disability 
manifestations, not on how those manifestations impact a 
particular type of work.  38 C.F.R. § 3.321(b)(1) provides an 
extraschedular evaluation in those cases where the 
manifestations present such "an exceptional or unusual 
disability picture as to render impractical the application 
of the regular rating schedule standards."  38 C.F.R. § 
3.321(b)(1).  The standard for such a determination is 
whether the service-connected disability results in marked 
interference with employment or necessitates frequent periods 
of hospitalization beyond that contemplated by the rating 
schedule.  To understand the regulation in light of the law, 
the Board must note that the criterion of "marked 
interference with employment" is a measure of the disability 
manifestations, and not a reflection of a particular 
occupation.  Thus, the regulation does not serve as a basis 
for a higher rating based on a claimant's chosen occupation.  

The Board finds that there has been no showing by the veteran 
that this service-connected type II diabetes mellitus with 
hypertension has resulted in marked interference with 
employment or necessitated frequent periods of 
hospitalization beyond that contemplated by the rating 
schedule.  In the absence of such factors, the Board finds 
that the criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  


ORDER

An initial disability rating in excess of 20 percent for Type 
II diabetes mellitus with hypertension is denied.


REMAND

In reviewing the medical evidence of record, the Board finds 
that issues of service connection for peripheral neuropathy 
of the lower extremities remains in appellate status.  As 
noted in the introduction, service connection was granted for 
peripheral neuropathy of the upper extremities (rated as 
carpal tunnel syndrome) by a July 2004 RO decision.  However, 
the RO failed to fully address the claim for secondary 
service connection for peripheral neuropathy of the lower 
extremities at that time.  Since the Board has determined 
that this issue remains in appellate status, and there is 
additional relevant medical evidence that has not been 
considered by the RO with regard to this issue, the RO must 
readjudicate the claim with consideration of all of the 
relevant evidence in the claims file, to include all of the 
medical opinion evidence and clinical records received since 
the issuance of the last supplemental statement of the case.

When the agency of original jurisdiction receives evidence 
relevant to a claim properly before it that is not 
duplicative of evidence already discussed in the statement of 
the case or a supplemental statement of the case, it must 
prepare a supplemental statement of the case reviewing that 
evidence.  38 C.F.R. § 19.31(b)(1) (2003).  There is no legal 
authority for a claimant to waive, or the RO to suspend, this 
requirement. Cf. 38 C.F.R. § 20.1304(c) (2003).  The Board 
does not have authority to issue a supplemental statement of 
the case.  Therefore, the case must be remanded.  38 C.F.R. § 
19.9 (2003).

On remand, the RO must consider all of the relevant evidence 
in the claims file, to include the pertinent medical evidence 
received since the last SSOC, readjudicate the claim in light 
of this evidence, and issue either a rating decision granting 
the claim or a supplemental statement of the case.  38 C.F.R. 
§§ 19.31, 19.37(a) (2003). 

Additionally, the RO should ensure continued compliance with 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. § 5102, 5103, 5103A, 5107 (West 2002)).  This should 
include requesting the veteran to provide any evidence in his 
possession that pertains to the claim.  See 38 C.F.R. 
§ 3.159(b).

Accordingly, this case is REMANDED for the following action: 

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter the Board has remanded to the VBA 
AMC.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

2.  The RO should ensure that all 
notification and development actions 
required by 38 U.S.C.A. §§ 5102, 5103, 
and 5103A (West 2002) are fully 
satisfied.  See also 38 C.F.R. § 3.159 
(2003).  The RO's attention is directed 
to Quartuccio v. Principi, 16 Vet. App. 
183 (2002) pertaining to the amended 
version of 38 U.S.C.A. § 5103(a), which 
requires that the Secretary identify for 
the veteran which evidence the VA will 
obtain and which evidence the veteran is 
expected to present.  The RO should 
provide the veteran written notification 
specific to his claim for secondary 
service connection for peripheral 
neuropathy of the lower extremities of 
the impact of the notification 
requirements on the claim.  The veteran 
should further be requested to submit all 
evidence in his possession that pertains 
to his claim.

Specific notice consistent with 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) 
should:  (1) inform the claimant about 
the information and evidence not of 
record that is necessary to substantiate 
the claim; (2) inform the claimant about 
the information and evidence that VA will 
seek to provide; (3) inform the claimant 
about the information and evidence the 
claimant is expected to provide; and (4) 
request or tell the claimant to provide 
any evidence in the claimant's possession 
that pertains to the claim.

3.  The RO must consider all of the 
relevant evidence in the claims file, to 
include the pertinent medical evidence 
received since the last SSOC, 
readjudicate the claim for secondary 
service connection for peripheral 
neuropathy of the lower extremities in 
light of this evidence, and issue either 
a rating decision granting the claim or a 
supplemental statement of the case.  38 
C.F.R. §§ 19.31, 19.37(a) (2003). 

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
otherwise in order.  No action is required of the veteran 
until he is otherwise notified by the RO.  By this action, 
the Board intimates no opinion, legal or factual, as to any 
ultimate disposition warranted in this case.



	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


